The petitioner seeks to review the holding of the Court of Appeals in two respects. First, for sustaining the trial court in submitting the case to the jury without a demand being made by the defendant for a trial by jury. Second, in refusing the affirmative charge requested by him in writing. The Court of Appeals states the evidence upon which the trial court acted in these two rulings, and we concur in the holding in both respects. Birmingham Southern R. Co. v. Goodwyn, 202 Ala. 599,81 So. 339; Thompson et al. v. State ex rel. Key, 247 Ala. 585,25 So. 2d 671.
Writ of certiorari is, therefore, denied.
Writ denied.
All the Justices concur.